Order entered July 21, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-91-01392-CR

                               ALFRED LEE STONE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee


                                      No. 05-15-00661-CV

                            IN RE ALFRED LEE STONE, Relator


                                           ORDER

       The Court DENIES appellant’s July 20, 2015 pro se motions to forward the records in

the above cases to the United States District Court for the Northern District of Texas.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE